                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0176-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JONATHAN R. UMPHLETT,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ joint motion requesting continuance of
16   the trial date and pretrial motions dates (Dkt. No. 16). On March 17, 2020, the Court issued
17   General Order No. 02-20 to address the impacts of COVID-19 on the Court’s operations. The
18   order stated,
19          With regard to criminal matters, due to the Court’s reduced ability to obtain an
            adequate spectrum of jurors and the effect of the above public health
20          recommendations on the availability of witnesses, counsel and Court staff to be
            present in the courtroom, the time period of the continuances implemented by this
21
            General Order will be excluded under the Speedy Trial Act, as the Court
22          specifically finds that the ends of justice served by ordering the continuances
            outweigh the best interests of the public and any defendant’s right to a speedy trial,
23          pursuant to 18 U.S.C. § 3161(h)(7)(A).
24   W.D. Wash., General Order No. 02-20 at 2 (March 17, 2020). Citing General Order No. 02-20,

25   the parties ask the Court to continue the trial in this case from April 20, 2020, to September 14,

26   2020. (Dkt. No. 16 at 1, 7.) Defendant Jonathan Umphlett has filed a speedy trial waiver up to


     ORDER
     CR19-0176-JCC
     PAGE - 1
 1   and including September 28, 2020. (Dkt. No. 17 at 1.) Having considered the parties’ motion and

 2   General Order No. 02-20, the Court hereby FINDS as follows:

 3          1.       For the reasons set forth in the parties’ motion and General Order No. 02-20, the

 4                   ends of justice served by granting a continuance outweigh the best interests of the

 5                   public and Mr. Umphlett in a speedy trial, 18 U.S.C. § 3161(h)(7)(A); and

 6          2.       Failure to grant a continuance would likely make trial impossible, result in a

 7                   miscarriage of justice, and deny counsel for Mr. Umphlett and the Government

 8                   the reasonable time necessary for effective preparation, taking into account the
 9                   exercise of due diligence, 18 U.S.C. § 3161(h)(7)(B)(i), (B)(iv).
10          For the foregoing reasons, the Court GRANTS the parties’ joint motion requesting
11   continuance of the trial date and pretrial motions dates (Dkt. No. 16). The Court therefore
12   ORDERS that the trial date is CONTINUED from April 20, 2020, to September 14, 2020, at
13   9:00 a.m. The Court further ORDERS that the time between the date of this order and the new
14   trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
15   3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions shall be filed no later than July
16   13, 2020.
17          DATED this 6th day of April 2020.




                                                           A
18

19

20
                                                           John C. Coughenour
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     CR19-0176-JCC
     PAGE - 2
